The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rui et al. (hereafter Rui; US 20040190730 A1) in view of Hall et al. (hereafter Hall; US 20030176196 A1) and Nemer (US 201100969915 A1).
Regarding claim 1, Rui discloses a method comprising:
receiving, with one or more processors, audio signals from two audio capture devices (200 Fig. 2, [0019]);
converting, with the one or more processors, the audio signals into a processing frame ([0072]);
dividing the audio signals, in the processing frame, into frequency bands ([0072], processing in frequency domain, see equations 4-13, e.g.);
computing, with the one or more processors, a generalized cross-correlation with phase transform (GCC-PHAT) (WPHAT(ω)) for each of the frequency bands;
setting, with the one or more processors, a value of a frequency band weight (when WPHAT(ω) is selected, the weight is 1; when WPHAT(ω) is not selected, the weight is 0) for a corresponding one of the frequency bands based on a threshold (whether SNR is greater than a threshold, equation 14, [0065]);
determining, with the one or more processors, a weighted GCC-PHAT value for each of the frequency bands based on the GCC-PHAT for the respective frequency band and the value of the frequency band weight for the respective frequency band (equation 14, [0065]); 
computing, with the one or more processors, an estimated time delay of arrival (TDOA) of sound for the processing frame based on the weighted GCC- PHAT value for each of the frequency bands (equation 3, [0036]).
Rui also discloses an alternative that meets the claimed “computing, with the one or more processors, a generalized cross correlation with phase transform (GCC-PHAT)”, “setting, with the one or more processors, a value of a frequency band weight for a corresponding one of the frequency bands based on a threshold” (“q” in [0011]-[0013]), “determining, with the one or more processors, a weighted GCC-PHAT value for each of the frequency bands based on the GCC-PHAT for the respectively frequency band and the value of the frequency band weight for the respective frequency band.
Rui fails to explicitly show that the SNR is computed for each frequency band in both methods. However, one skilled in the art of sound source localization, reading Rui as a whole, would have expected that such computation would be a logic step that would ensure that PHAT(ω), which is frequency dependent, is only being selected for TDOA computation at the frequency band (ω) which has no noise or has substantial speech. Hall is cited here to clearly teach that TDOA is optimized by using phase value of only those frequency components that have a useful SNR and disgarding the phase value of those frequency components that is below the useful SNR ([0050], [(0081]). Although Hall teaches antenna one skilled in the art would have recognized that the technique of utilizing TDOA based on selected frequency bands with good signal quality to find the angle of the source direction as taught in Hall is equally applicable for the signal capture devices using antenna or for the signal capture devices using sound capture devices. Thus, it would have been obvious to one of ordinary skill in the art to modify Rui in view of Hall by determining the SNR for each frequency band (w) in order to decide whether to assign the weight for PHAT(w) as 1 or 0 or setting the q value between 0 and 1 and to ensure that GCC technique is robust even during a noisy moment.
	Rui fails to explicitly show converting the estimated TDOA to an angle representing sound direction. However, Rui teaches that several methods, including utilizing TDOA, to locate a sound source ([0004]). shows in drawing that the angle can be derived based on TDOA (Figs. 3-5, [0020]-[0022]).  Nemer teaches a general noise reduction system using a microphone array with DOA (204) controlling steerable beamformer. As taught in [0044], the calculated time delay can be used to derive the angle of arrival of the sound source. Thus, it would have been obvious to one of ordinary skill in the art to modify Rui and Hall by utilizing the teaching in Nemer for determining the audio source location detected by microphones in order to increase the accuracy and efficiency of determining the TDOA and angle of arrival.
Most of limitations in claims 2-5 correspond to those in claim 1 discussed above. Rui further teaches an estimated time delay of arrival objective function and an adaptive inter-frame filter (equation 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10939201. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘201 includes each and every claimed feature and is not specific.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10972837. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘837 includes each and every claimed feature and is not specific.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
        
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING LEE/Primary Examiner, Art Unit 2654